            IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                     1:19-CV-321-CCE-JEP

ADIAHA STRANGE, et al.,       )
                              )
                  Plaintiffs, )
                              )
     v.                       )
                              )
SELECT MANAGEMENT             )                DEFENDANTS’ RESPONSE
RESOURCES, LLC; ANDERSON      )               TO PLAINTIFFS’ MOTION TO
FINANCIAL SERVICES, LLC;      )                COMPEL ARBITRATIONS
LOANMAX, LLC; LOANSMART, LLC; )
KIPLING FINANCIAL SERVICES,   )
LLC; NORTH AMERICAN TITLE     )
LOANS, LLC,                   )
                              )
                  Defendants. )

      NOW    COME      Defendants,   Select   Management     Resources,    LLC

(“Select”), Anderson Financial Services, LLC (“Anderson”), LoanMax, LLC

(“Loan Max”), LoanSmart, LLC (“Loan Smart”), Kipling Financial Services,

LLC (“Kiplin”), and North American Title Loans, LLC (“North American”)

(collectively, “Defendants”) through their counsel, and respectfully ask this

Court to either deny Plaintiffs’ Motion to Compel Arbitration, in whole or in

part, and/or stay the Motion pending the Court’s determination of the issues

expressly reserved for the Court in the parties’ arbitration agreements.




     Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 1 of 17
                       STATEMENT OF THE CASE

      Plaintiffs have alleged in broad strokes that Defendants violated the

North Carolina Consumer Protection Act by charging excessive interest rates

on car title loans. Plaintiffs’ Complaint acknowledges that Defendants are

“foreign corporation[s] organized and existing under the laws of a state other

than North Carolina” that do not maintain any offices in North Carolina.

[Doc. #10, ¶¶2, 12] Plaintiffs claim that Defendants are liable under North

Carolina law under N.C.G.S. § 53-190, which claims to apply the provisions of

the Consumer Protection Act against out-of-state lenders.

      In their Answer, Defendants asserted the affirmative defense of

unconstitutionality and included a counterclaim for declaratory relief, asking

this Court to declare that N.C.G.S. § 53-190, if applicable to Defendants, is an

unconstitutional regulation of interstate commerce that violates the United

States Constitution.

      Plaintiffs now seek to compel arbitration of all claims and issues as to

all Defendants, regardless of the express language of the agreements between

the parties.

                         STATEMENT OF FACTS

      Each Plaintiff alleges that he or she entered into one or more loan

agreements with one or more of the Defendants. [Doc. #10, ¶1] As explained



                                       2


     Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 2 of 17
below, however, no Plaintiff alleges that they have any agreement with Select

or Loan Max. Defendants Anderson, Kipling, Loan Smart and North

American (the “Lender Defendants”) are lawfully engaged in the business of

motor vehicle title lending in Virginia or South Carolina.         [Doc. #21,

Counterclaim ¶3]      Defendants Anderson, Kipling and Loan Smart are

licensed motor vehicle title lenders in the Commonwealth of Virginia. [Id.]

North American is a supervised lender in South Carolina. [Id.] Select is a

limited liability company that does not engage in lending, but provides back-

office support to Anderson, Kipling, Loan Smart and North American. [Id.]

While both Anderson and North American do business under the name “Loan

Max,” Defendant Loan Max, LLC is a Delaware limited liability company

that has no current operations. [Id., fn 2]

      None of the Defendants do business in North Carolina.        [Doc. #21,

Counterclaim ¶4] The four Lender Defendants do not offer loans or make

loans over the phone or internet. [Doc. #21, Counterclaim ¶4] All of the

activities leading up to the issuance of such loans occur in Virginia or South

Carolina, respectively. No offers are made in North Carolina. No acceptances

occur in North Carolina. No documents are signed in North Carolina. No

funds are exchanged in North Carolina         [Doc. #21, “Summary of Action”]

North Carolina residents, including Plaintiffs, must be physically present at



                                       3


     Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 3 of 17
a Lender Defendant’s Virginia or South Carolina office to apply for and take

out a loan. [Doc. #21, Counterclaim ¶4]

      Plaintiffs’ loan contracts are governed by either Virginia or South

Carolina law, depending on the location of the Lender Defendant’s office

visited by the Plaintiff.1 [Doc. #21, Counterclaim ¶5] The loans made by

Anderson, Kipling and Loan Smart—the Lender Defendants located in

Virginia—are lawful under Virginia law and are regulated by the Virginia

Bureau of Financial Institutions pursuant to Virginia’s Motor Vehicle Title

Loans Statute, Va. Code §§ 6.2-2200 et seq. [Doc. #21, Counterclaim ¶3] The

loans made by North American in South Carolina are permitted by South

Carolina law. See S.C. Code Ann. § 37-3-201(2)(b); S.C. Code Ann. § 37-3-305.

[Doc. #21, Counterclaim ¶2]

      Every loan contract includes an arbitration provision (the “Arbitration

Agreements”). Select and Loan Max are not lenders and are not signatories to

any Arbitration Agreement. [See Doc. #33-1, Exhibits A-H] The Arbitration

Agreements reserve for the Court’s determination the scope of what is

arbitrable under the Agreements. [Doc. #33-1, Exhibits A-H, Paragraph b]

For the reasons set forth below, Plaintiffs’ Motion to Compel Arbitration

1 Defendants have searched their records and have voluntarily provided to
Plaintiffs’ counsel all relevant loan documents they have located. To the
extent necessary for the Court to resolve this Motion, Defendants will provide
copies of the loan agreements to the Court.

                                      4


    Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 4 of 17
should be denied, in whole or in part, and/or stayed pending this Court’s

determination of the scope of what is arbitrable and other issues expressly

reserved for the Court pursuant to Arbitration Agreements.

                                 ARGUMENT

I.    Plaintiffs’ Motion to Compel Should Be Denied as to All
      Plaintiffs and All Defendants.

      Plaintiffs claim that Defendants “have refused to refer all Plaintiffs’

disputes to arbitration” based on their denial of Plaintiffs’ allegation that “all

matters before the Court should be referred to arbitration.” [Doc. #33, p. 8]

This is inaccurate. As discussed below, Defendants maintain that their

affirmative defense and counterclaim regarding the unconstitutionality of

N.C.G.S. § 53-190 are not arbitrable, but have not otherwise refused to

arbitrate Plaintiffs’ claims because Plaintiffs have not initiated any

arbitration which could be refused.2

      The Arbitration Agreements place the responsibility for initiating

arbitration proceedings on Plaintiffs. [Doc. #33, Exhibits A-H, Paragraph c]

That provision states that while Plaintiffs may give notice to Lender

Defendants of their intent to arbitrate “by papers filed in the lawsuit,” the



2 Defendants also contend that several Plaintiffs’ claims are barred by the
applicable statute of limitations and prior releases signed by certain
Plaintiffs.

                                        5


     Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 5 of 17
burden of initiating the arbitration proceeding is on the Plaintiffs.

Specifically, the Arbitration Agreements state:

            Regardless of who elected arbitration or how
            arbitration was elected, the party asserting the Claim
            (i.e., the party seeing monetary damages or other
            relief from a court or an arbitrator) is responsible for
            starting the arbitration proceeding. [Id.]

      To Defendants’ knowledge, Plaintiffs have not initiated any arbitration

proceedings. Typically, a claimant who intends to be bound by an arbitration

provision initiates the arbitration instead of filing a lawsuit. See 9 U.S.C. § 4

(setting out the right of parties to petition a federal court to compel

arbitration after a written request for arbitration has been refused).

Plaintiffs’ filing of this lawsuit belies their assertion that the Arbitration

Agreements are valid and enforceable.3       It is unclear, therefore, whether

Plaintiffs intend to initiate arbitration proceedings, as they have not fulfilled


3 Indeed, in a similar case filed by Plaintiffs’ counsel, Leroy Floyd, Jr. v.
Anderson Financial Services, LLC d/b/a MoneyMax Title Loans, Civil Action
No. 1:18-cv-306-CCE-JEP (M.D.N.C), counsel’s client asked the Court to
declare the same Arbitration Agreements at issue in this case “void and
unenforceable as being both substantially and procedurally oppressive and
unconscionable . . . .” See also Latonya Boubacar v. Kipling Financial
Services, LLC, Civil Action No. 1:18-cv-309-CCE-JEP (M.D.N.C.); Monica
Latoi Gary v. Anderson Financial Services, Civil Action No. 1:18-cv-305-CCE-
JEP (M.D.N.C.); Patricia Ann Williams v. Kipling Financial Services, LLC,
Civil Action No. 1:18-cv-307-CCE-JEP (M.D.N.C.); Vincent Odell Hairston v.
Anderson Financial Services, LLC, Civil Action No. 1:18-cv-304-CCE-JEP
(M.D.N.C.); Kasheena Shade Parker v. Kipling Financial Services, LLC, Civil
Action No. 1:18-cv-308-CCE-JEP (M.D.N.C.).

                                        6


     Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 6 of 17
their contractual obligation to do so.    Unless and until Plaintiffs begin

arbitration proceedings, this Motion is premature and should be denied as to

all Plaintiffs and Defendants. See, e.g., Baumgart Holding Co. v. First

American Corp., 2008 WL 2404748 (M.D. Fla. 2008) (denying motion to

compel arbitration when there were outstanding factual questions outside the

scope of the arbitration agreement); Jackson v. Rite Way Services, Inc., 2007

WL 9712002 (N.D. Ala. 2007) (denying motion to compel arbitration when

parties had not yet followed contractual requirement to mediate in advance).

       Moreover, the Motion to Compel Arbitration should be denied as to

Defendants Select and Loan Max because they are not signatories to the

Arbitration Agreements. [See Doc. #33-1, Exhibits A-H] Plaintiffs ignore this

fact in their Motion to Compel Arbitration and give no justification for why

these two Defendants should be subjected to Arbitration Agreements they did

not sign. Select and Loan Max respectfully request that this Court deny

Plaintiffs’ Motion on this separate and independent basis.

II.    The Motion to Compel Should be Denied as to Select and Loan
       Max.

       The Motion to Compel Arbitration should be denied as to Defendants

Select and Loan Max because they are not signatories to the Arbitration

Agreements. [See Doc. #33-1, Exhibits A-H] Plaintiffs ignore this fact in

their Motion to Compel Arbitration, and give no justification for why these

                                      7


      Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 7 of 17
two Defendants should be subjected to Arbitration Agreements they did not

sign. Plaintiffs acknowledge that it is their burden to show (among other

things) “a written agreement that includes an arbitration provision which

purports to cover the dispute.” [Doc. #33, pp 5-6] Plaintiffs cannot meet this

burden with respect to Select and Loan Max.

      As a long-standing matter of law, “arbitration is a matter of contract

and a party cannot be required to submit to arbitration any dispute which he

has not agreed so to submit.” United Steelworkers of America v. Warrior &

Gulf Nav. Co., 80 S.Ct. 1347, 1353, 363 U.S. 574, 582 (1960); see also Wilson

v. Willis, 827 S.E.2d 167, ___ (S.C.S.C. April 10, 2019) (“Moreover, because

arbitration, while favored, exists solely by agreement of the parties, a

presumption against arbitration arises where the party resisting arbitration

is a nonsignatory to the written agreement to arbitrate.”).     As Plaintiffs’

Exhibit I shows, each individual Plaintiff entered into one or more contracts

with one individual Defendant. Neither Select nor Loan Max appear as a

counterpart to any of those contracts.      [See Doc. #33-1, Exhibits A-H]

Plaintiffs bear the burden of establishing some ground for enforcing those

Arbitration Agreements against the nonsignatories Select and Loan Max.

      Plaintiffs have not articulated any theory under which Select and Loan

Max could be held to a contract they did not sign. Plaintiffs’ blanket



                                      8


    Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 8 of 17
allegation that all Defendants are “related” and “operate as one enterprise” is

simply insufficient to carry their burden. [Doc. #10, ¶3] Proving piercing the

corporate veil under either Virginia or South Carolina law—the laws

governing the various corporate Defendants—is a highly fact-intensive

process.    Plaintiffs have neither plead nor proven facts to establish their

broad allegation, much less satisfy the detailed factual analysis necessary to

force nonsignatories Select and Loan Max into arbitration. Plaintiffs’ mere

recitation in the Complaint of the elements some courts have considered to

pierce the corporate veil do not meet Plaintiffs’ burden. See Bell Atlantic

Corp. v. Twombly, 127 S.Ct. 1955, 1964-65, 550 U.S. 544, 555 (2007) (“a

plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do”).

        Therefore, Select and Loan Max respectfully request that this Court

deny Plaintiffs’ Motion on this separate and independent basis.

III.    The Motion to Compel Should be Denied as to Plaintiffs
        Armstrong, Ja’quisha Davis, Quinita Edwards, Angela Hall,
        Holeman, Jarrell, Johnson, Lawson, Tobias, Watters, and
        Weathers.

        Several of the Arbitration Agreements explicitly state that “[t]o the

extent that any Claim or Defense to any Claim requires a determination

under the United States Constitution (a “Constitutional Determination”),

                                        9


       Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 9 of 17
such Constitutional Determination must be decided by a court, not an

arbitrator.” [Doc. #10, Exhibits B, D, F, H, Paragraph l] That same provision

also states that any arbitration proceeding will be stayed until the

Constitutional Determination is “finally resolved by a court judgment.” [Id.]

Plaintiffs have not challenged the enforceability or validity of this provision,

but acknowledge its existence in the Motion to Compel.        [Doc. #33, pg. 4

(describing Exhibit I as indicating “whether or not the arbitration provision

contains the Constitutional provision, subparagraph ‘1’”)] Plaintiffs Baker,

Blakely, Boyd, Dixon, Funderburk, Leak, McCaskill, and McNeil (the

“Constitutional Determination Plaintiffs”) are identified in Exhibit I to

Plaintiffs’ brief as having signed Arbitration Agreements containing this

express language.

      Defendants’ Answer, Defenses, and Counterclaim included as a First

Defense the claim that N.C.G.S. § 53-190 violates the Commerce Clause of

the United States Constitution.      [Doc. #21, First Defense]     Defendants’

counterclaim seeks a declaratory judgment from this Court on this

constitutional question.   [Doc. #21, Counterclaim ¶¶11-12, citing Midwest

Title Loans, Inc. v. Mills, 593 F.3d 660 (7th Cir. 2010), cert denied, 563 U.S.

928 (2010)] Based on the plain language of the Arbitration Agreements,

Defendants’ counterclaim is a “Constitutional Determination” that must be



                                      10


    Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 10 of 17
resolved by this Court before any arbitration may take place. As noted above,

Plaintiffs have not initiated any arbitration proceedings, so there are no

proceedings to stay.        Accordingly, the Constitutional Determination

Plaintiffs’ Motion to Compel Arbitration should be denied pending this

Court’s resolution of the issue of the constitutionality of the statute on which

Plaintiffs’ claims are based.

IV.    Defendants’ Constitutional Counterclaim Must Be Decided By
       This Court Before Any Arbitration Proceeds.

       Should the Court grant Plaintiffs’ Motion as to any Plaintiff,

arbitration proceedings as to those claims should be simultaneously stayed

until this Court resolves Defendants’ Counterclaim. As noted above, several

Plaintiffs in this lawsuit expressly contracted to have any constitutional

issues determined first by a court before proceeding in arbitration. For the

reasons set forth below, the constitutionality of N.C.G.S. § 53-190 should be

decided by this Court prior to arbitration by the remaining Plaintiffs as well.

       In Republic Industries, Inc. v. Teamsters Joint Council No. 83 of

Virginia Pension Fund, 718 F.2d 628 (4th Cir. 1983), the Fourth Circuit held

that a facial challenge to the constitutionality of a statute was properly

decided by the district court despite the arbitrability of other aspects of the

dispute. The court reasoned that when there is a facial challenge to the

statute animating the dispute between the parties, “arbitration could neither

                                       11


      Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 11 of 17
moot the constitutional issues which are raised nor develop a factual context

for their easy judicial resolution.” Id. at 635 (citing Republic Industries, Inc.

v. Central Pennsylvania Teamsters Pension Fund, 693 F.2d 290, 294 (3rd Cir.

1982)).   Moreover, “the expertise of an arbitrator would not go to the

constitutional issue and therefore ‘[a]rbitration would neither develop a

better record for adjudication of the constitutional issues nor eliminate the

need to consider the constitutional challenge.’” Id. (quoting Shelter Framing

Corporation v. Pension Benefit Guaranty Corporation, 705 F.2d 1502 (9th

Cir.1983)).

      Numerous other circuit courts have held that facial constitutional

challenges may be decided by the federal courts and need not be submitted to

arbitration. See, e.g., Trustees of Colorado Pipe Industry Pension Trust v.

Howard Elec. & Mechanical Inc., 909 F.2d 1379, 1386 (10th Cir.1990); Mason

and Dixon Tank Lines, Inc. v. Central States, Southeast and Southwest Areas

Pension Fund, 852 F.2d 156, 164–165 (6th Cir.1988); New York State

Teamsters Conference Pension & Retirement Fund v. McNicholas Transp. Co.,

848 F.2d 20, 22 (2nd Cir.1988).        Although these cases were applying

challenges to the arbitration provision of 29 U.S.C. § 1401, their reasoning

holds true for other constitutional challenges as well.




                                       12


    Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 12 of 17
      Whether N.C.G.S. § 53-190 violates the Commerce Clause is a purely

legal question, and if resolved in favor of Defendants would nullify Plaintiffs’

claims. As a matter of judicial economy, this legal issue should be resolved by

the Court, not by several hundred individual arbitrators in each arbitration

proceeding. Plaintiffs’ Complaint acknowledges that Lender Defendants are

“foreign corporation[s] organized and existing under the laws of a state other

than North Carolina.” [Doc. #10, ¶2] Plaintiffs acknowledge that Lender

Defendants’ offices are not in North Carolina. [Doc. #10, ¶12] Plaintiffs have

not alleged that Defendants’ conduct or business practices violate the laws of

the states in which the offices are located. Thus, the question of whether

N.C.G.S. § 53-190 seeks to unconstitutionally regulate interstate commerce is

appropriately before this Court.

      Finally, each of the Arbitration Agreements referred to by Plaintiffs

state that “any dispute or controversy about the validity, enforceability,

coverage or scope” of the Arbitration Agreements “are for a court and not an

arbitrator to decide.” [Doc. #33, Exhibits A-H, Paragraph c] If Defendants

are correct that N.C.G.S. § 53-190 is unconstitutional, then Plaintiffs’ claims,

which are based on that statute, are not arbitrable and are outside the scope

of the Arbitration Agreements. An arbitrator cannot make this decision.

“Arbitrators are not public officials … [t]hey cannot enter judgments that are



                                       13


    Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 13 of 17
enforceable with a further legal proceedings. Their decisions carry no official

imprimatur. They never hold statutes unconstitutional—indeed, they do not

rule on questions of law at all. With rare exception, all that arbitrators do is

interpret contracts.” Geras v. Lafayette Display Fixtures, Inc., 742 F.2d 1037

(7th Cir. 1984).

      The question of who decides the threshold issue of arbitrability “is itself

a question of contract.” Henry Schein, Inc. v. Archer and White Sales, Inc.,

586 U.S. ___ (2019) (holding that the court must respect the parties’ decision

“as embodied in the contract” to delegate the question of arbitrability to the

arbitrator). Here, the parties have not delegated the determination of the

scope of the Arbitration Agreement to the arbitrator, but have expressly

reserved that determination for the Court. The Court, therefore, should stay

further proceedings as to all Plaintiffs pending its determination of whether

the claims are arbitrable, or nullified by the Court’s ruling on the

constitutionality of N.C.G.S. § 53-190.

                               CONCLUSION

      Defendants ask this Court to deny Plaintiffs’ Motion to Compel

Arbitration, or, in the alternative, to stay further proceedings until after a

final judgment on Defendants’ counterclaim has been entered.




                                          14


    Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 14 of 17
 Respectfully submitted this the 3rd day of June, 2019.

                               /s/ Catherine R. L. Lawson
                               Catherine R. L. Lawson
                               N.C. State Bar No. 44574
                               Catharine Biggs Arrowood
                               N.C. State Bar No. 6984
                               Melanie Black Dubis
                               N.C. State Bar No. 22027
                               PARKER POE ADAMS & BERNSTEIN LLP
                               301 Fayetteville Street, Suite 1400
                               Raleigh, North Carolina 27601
                               Telephone: (919) 828-0564
                               Facsimile: (919) 834-4564
                               Email: catherinelawson@parkerpoe.com
                                       melaniedubis@parkerpoe.com
                                       cbarrowood@parkerpoe.com

                               Attorneys for Defendant




                                 15


Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 15 of 17
                   CERTIFICATE OF COMPLIANCE

     I HEREBY CERTIFY that the foregoing brief complies with the type-

volume limitation provided in LR 7.3(d). The foregoing brief contain less

than 3,000 words in Century Schoolbook (13-point) proportional type. The

word processing software used to prepare this brief was Microsoft Office

Word 2010.


                                  /s/ Catherine R. L. Lawson
                                  Catherine R. L. Lawson
                                  N.C. State Bar No. 44574
                                  PARKER POE ADAMS & BERNSTEIN LLP
                                  301 Fayetteville Street, Suite 1400
                                  Raleigh, North Carolina 27601
                                  Telephone: (919) 828-0564
                                  Facsimile: (919) 834-4564
                                  Email: catherinelawson@parkerpoe.com




                                    16


    Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 16 of 17
                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing

Defendants’ Response to Plaintiffs’ Motion to Compel Arbitrations was

electronically filed with the Clerk of the Court by using the CM/ECF System

which will automatically send notice of the filing to the following counsel:

                        James Robert Faucher
                        Benson, Brown & Faucher, PLLC
                        822 N. Elm St., Ste. 200
                        Greensboro, NC 27401
                        Email: jfaucher@bbflaw.com
                        Counsel for Plaintiffs

                        Scott F. Wyatt
                        Donavan J. Hylarides
                        Wyatt Early Harris Wheeler LLP
                        1912 Eastchester Drive, Suite 400
                        High Point, NC 27265
                        Email: swyatt@wehwlaw.com
                               dhylarides@wehwlaw.com
                        Counsel for Defendants

      This the 3rd day of June, 2019.

                                     /s/ Catherine R. L. Lawson
                                     Catherine R. L. Lawson
                                     N.C. State Bar No. 44574
                                     PARKER POE ADAMS & BERNSTEIN LLP
                                     301 Fayetteville Street, Suite 1400
                                     Raleigh, North Carolina 27601
                                     Telephone: (919) 828-0564
                                     Facsimile: (919) 834-4564
                                     Email: catherinelawson@parkerpoe.com

                                     Attorneys for Defendants



                                        17


    Case 1:19-cv-00321-CCE-JEP Document 38 Filed 06/03/19 Page 17 of 17
